

116 S452 IS: Fostering Innovation Act of 2019
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 452IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Mr. Tillis (for himself, Mr. Peters, Mr. Perdue, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Sarbanes-Oxley Act of 2002 to provide a temporary exemption for low-revenue issuers
			 from certain auditor attestation requirements.
	
 1.Short titleThis Act may be cited as the Fostering Innovation Act of 2019. 2.Temporary exemption for low-revenue is­su­ersSection 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding at the end the following:
			
				(d)Temporary exemption for low-Revenue issuers
 (1)DefinitionsIn this subsection— (A)the term average annual gross revenues means the total gross revenues of an issuer over its most recently completed 3 fiscal years divided by 3;
 (B)the term emerging growth company has the meaning given the term in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c); and
 (C)the term large accelerated filer has the meaning given the term in section 240.12b–2 of title 17, Code of Federal Regulations (or any successor regulation).
 (2)Low-revenue exemptionSubsection (b) shall not apply with respect to an audit report prepared for an issuer that— (A)ceased to be an emerging growth company on the last day of the fiscal year of the issuer following the 5-year period beginning on the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under the Securities Act of 1933 (15 U.S.C. 77a et seq.);
 (B)had average annual gross revenues of less than $50,000,000 as of its most recently completed fiscal year; and
 (C)is not a large accelerated filer. (3)Expiration of temporary exemptionAn issuer ceases to be eligible for the exemption described under paragraph (1) on the earlier of—
 (A)the last day of the fiscal year of the issuer following the 10-year period beginning on the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under the Securities Act of 1933 (15 U.S.C. 77a et seq.);
 (B)the last day of the fiscal year of the issuer during which the average annual gross revenues of the issuer exceed $50,000,000; or
 (C)the date on which the issuer becomes a large accelerated filer..